Title: V. Thomas Jefferson to Thomas Mann Randolph, Jr., 3 July 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia July 3. 1791.

I wrote to Maria this day sennight, and to Martha three days before, to wit June 23. In this letter I asked information to be obtained from Colo. Lewis relative to my tobo. of which I had heard nothing. But having received the day after a letter from him, giving me full information, I mentioned in mine to Maria, that no notice should be taken of my desire expressed in the letter to her sister. Lest any accident should have happened to the letter to Maria, I repeat here that no enquiry of Colo. Lewis is necessary.
The President is not yet arrived; but we expect him the day after tomorrow. He has probably protracted his journey so as to avoid the ceremonies of tomorrow.—We expect daily to hear the event of the expedition under Genl. Scott into the Indian country. Perhaps you will hear it sooner than we shall.—Having nothing to communicate in the line of public news, I will state something personal. You will observe by the inclosed and preceding papers, that I am mentioned on the subject of Paine’s pamphlet on the rights of man: and you will have seen a note of mine prefixed to that pamphlet, whence it has been inferred that I furnished the pamphlet to the printer and procured it’s publication. This is not true. The fact was this. Mr. Beckley had the only copy of that pamphlet in town. He  lent it to Mr. Madison, who lent it to me under the injunction to return it to Beckley within the day. Beckley came for it before I had finished reading it, and desired, as soon as I had done, I would send it to a Mr. Jonathan B. Smith whose brother was to reprint it. Being an utter stranger to Mr. J. B. Smith, I explained to him in a note that I sent the pamphlet to him by order of Mr. Beckley and, to take off somewhat of the dryness of the note, I added ‘that I was glad to find it was to be reprinted here &c. as you have seen in the printed note. I thought so little of this note, that I did not even retain a copy of it: and without the least information or suspicion that it would be published, out it comes the next week at the head of the pamphlet. I knew immediately that it would give displeasure to some gentlemen, fast by the chair of government, who were in sentiment with Burke, and as much opposed to the sentiments of Paine. I could not disavow my note, because I had written it: I could not disavow my approbation of the pamphlet, because I was fully in sentiment with it: and it would have been trifling to have disavowed merely the publication of the note, approving at the same time of the pamphlet. I determined therefore to be utterly silent, except so far as verbal explanations could be made. The Vice president, who is at Boston, took up the cudgels under the name of Publicola. He is in turn assailed by a host of republican champions. I think it probable he will be aided by some of his compeers, but, more cautious than him, they will mask themselves better. For my part I am determined to let them write and wrangle as they please, without intermeddling in word or deed.
I am unable as yet to fix a time for my trip to Virginia. It must depend on the movements of the President. I foresee nothing in the public affairs which threatens impediment. Present me affectionately to my daughters, and believe me to be Dear Sir Yours sincerely,

Th: Jefferson

